DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US2012/0152930) in view of CN102173133 and further in view of JP2011-218610.
Chamberlain discloses a glass laminate structure comprising a first glass ply (13, 25;
para. 0006), a second glass ply (14, 26), a printed polymer (15, 22) between plies, a further

polymer has a sheet resistance in the range of 0.005 — 200 Ω/square (para. 0021), printed
polymer ply is laminated to other ply (abstract, para. 0067), printed polymer ply (15, 22, 27) is
PET, PVB (para. 0008), one further polymer ply (15, 22, 27) is PVB, PET (para. 0016), a first PVB
polymer ply (27; interlayer; para. 0010, 0018), printed polymer (22; film; para. 0010) and
second PVB polymer ply (27; Figure 4), printed polymer ply is in range of 20-2000/20-180 um
(para. 0017, 0068), a conductive layer (21), first glass ply (26; para. 0010), first PVB (27; para.
0016), second PVB ply (27), a printed polymer (22; para.0010) with electrically conductive film
(21; Figure 4; para. 0067), a process for producing comprising providing a first and second glass
ply, providing a printed polymer therebetween and a vehicle (para. 0040-0041). Chamberlain
does not disclose a printed polymer wherein electrically conductive film is nanoparticle
containing ink, heating the printed polymer ply thereby laminating the glass structure, printed polymer ply as textured, nanoparticle containing ink has not undergone a separate sintering process and glass laminate is obtained by heating printed polymer ply to a lamination temperature in the range of 90-160°C. CN102173133 discloses a printed polymer (7) wherein electrically conductive film (3) is nanoparticle containing ink (8), heating the printed polymer ply thereby laminating the glass structure (page 5, lines 176-180; page 6, lines 210-213 of Applicant’s prior art translation), printed polymer ply as textured and nanoparticle containing ink has not undergone a separate sintering process (Figure 3) and JP2011-218610 discloses glass laminate is obtained by heating printed polymer ply to a lamination temperature in the range of 90-160°C (para. 0020, 0041-0055, 0060).  It would have been obvious to one of .

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 35-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





stf								/SHAWNTINA T FUQUA/December 2, 2021						Primary Examiner, Art Unit 3761